Cochrane, P. J.
(dissenting):
The only question of contributory negligence submitted to the jury was whether the deceased knew of the dangerous current in the bell wire. They were charged that if he had such knowledge plaintiff could not recover. I think he was chargeable as matter of law with such knowledge. A witness for the plaintiff testifies that six months before the accident the primary wire was on the ground “ sizzling ” and that the witness told the deceased that it was a high tension wire and must not be touched. This evidence is uncontradicted. Furthermore, the burning of the tree was notice to the deceased of the danger which existed. He knew that the wires were in contact and that such contact was the cause of the trouble. It seems to me that any person of ordinary intelligence must know that when a wire charged with electricity comes in contact with another wire the latter is liable to receive the current from the former. The deceased evidently knew this else he would not have attempted to sever the bell wire or to separate it from the primary wire. Therefore, on the only question of contributory negligence submitted to the jury the verdict was properly set aside. It is suggested that the deceased might have intended to jar the bell wire loose from the primary wire, but that does not seem to me to be a reasonable explanation of his purpose. It is not apparent how he could expect to separate the wires by that method. The plaintiff does not suggest such a theory, but, on the contrary, contends that the purpose of the deceased was to sever the wire, and in any event that ground of negligence was not submitted to the jury. If, as the plaintiff contends, the deceased intended to break the wire he knew it would break at its weakest point, wherever that might be, and that he was in a position where it might fall upon him and discharge into him its deadly current. There was no emergency which called for action on his part. The buildings were in no danger. They were one hundred feet apart and the tree was midway between them. I think the complaint was properly dismissed.
Order and judgment reversed on the law, and verdict reinstated and judgment directed for the plaintiff, with costs against the defendant in all courts.